DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/2021 is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities: in line 9 “(ii) the floorplan” should read – (iii) the floorplan--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 10, 11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al (US 20160373909 A1, hereinafter Rasmussen) in view of Baum (US 20070286375 A1).

Consider claims 1 and 20, Rasmussen discloses a method non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (paragraph 41), cause the one or more computers to perform operations comprising: 
detecting a sound at one or more of multiple locations of a property (the sound beacon 106 may detect a break-in, a fire, a voice command indicating an emergency condition, or any other event, paragraph 110); 
determining that the sound indicates an emergency at the property (the sound beacon 106 may detect a break-in, a fire, a voice command indicating an emergency condition, paragraph 110); 
sending, to a monitoring station, an indication of the emergency (the sound beacon 106 may send a message directly to a cloud service, paragraph 110); 
receiving, from the monitoring station, a two-way voice call (A receiving entity may then trigger a voice call to the emergency service and also establish a connection with the sound beacon 106. When the emergency service responds, the receiving entity may connect the emergency entity with the sound beacon 106 to establish and allow voice communication, paragraph 109).

In the same field of endeavor, Baum discloses broadcasting the two-way voice call to the multiple locations of the property (One such technique allows simultaneous activation of the speakerphone of multiple telephones situated throughout a home or office, paragraph 18).
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Baum with the teachings of Rasmussen so that a user can walk throughout the home or office and use the closest speakerphone to participate in a telephonic conversation.

Consider claim 2, and as applied to claim 1, Rasmussen wherein detecting the sound at one or more of multiple locations of a property comprises receiving audio data generated by one or more of a plurality of speakerphones, each speakerphone being located at one of the multiple locations of the property (the sound beacon 106 may detect a break-in, a fire, a voice command indicating an emergency condition, or any other event, paragraph 110).

Consider claim 5, and as applied to claim 2 above, Rasmussen discloses wherein broadcasting the two-way voice call to the multiple locations of the property comprises: 

broadcasting the two-way voice call through each of the identified one or more of the plurality of speakerphones that detected the sound (A receiving entity may then trigger a voice call to the emergency service and also establish a connection with the sound beacon 106. When the emergency service responds, the receiving entity may connect the emergency entity with the sound beacon 106 to establish and allow voice communication, paragraph 109).

Consider claim 6, and as applied to claim 2 above, Baum discloses broadcasting the two-way voice call through the plurality of speakerphones (One such technique allows simultaneous activation of the speakerphone of multiple telephones situated throughout a home or office, paragraph 18).
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Baum with the teachings of Rasmussen so that a user can walk throughout the home or office and use the closest speakerphone to participate in a telephonic conversation.

Consider claim 7, and as applied to claim 2 above, Rasmussen discloses wherein each speakerphone comprises an audio microphone (microphone component 1310, paragraph 90) and an audio speaker (speaker 1302, paragraph 87), the speakerphone being configured to communicate with a speakerphone hub device using 

Consider claim 8, and as applied to claim 1 above, Rasmussen discloses wherein determining that the sound indicates an emergency at the property comprises: 
analyzing audio characteristics of the sound; and determining that the audio characteristics meet criteria for indicating an emergency at the property (One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. In response to a detected "Help help help" voice command, the sound beacon may initiate a two-way call with an emergency call services, paragraph 98).

Consider claim 10, and as applied to claim 8 above, Rasmussen discloses wherein determining that the audio characteristics meet criteria for indicating an emergency at the property comprises: 
comparing the audio characteristics of the sound to audio characteristics of stored sounds indicating an emergency at the property; and
 determining that the audio characteristics of the sound match audio characteristics of one or more of the stored sounds indicating an emergency at the property (One example of a wake word, or wake series of words, is "Help help help" to indicate an emergency. In response to a detected "Help help help" voice command, the 

Consider claim 11, and as applied to claim 10 above, Rasmussen discloses wherein the stored sounds comprise one or more of words, phrases, non-word human utterances, breaking sounds, falling sounds, audible alarms, or firearm sounds (the audio processor 1416 may have a plurality of pre-determined sounds, or user defined or recorded sounds. Example sounds include the sound of a smoke alarm, fire alarm, door bell, breaking glass, or the like. Smoke alarms and breaking glass have distinct audio signatures which may be detected by the audio processor 1416. For example, the sound beacon 106 may accurately detect glass breaking from up to 30 feet away. The audio processor 1416 may also detect audio of a baby crying and cause a voice notification on a different sound beacon 106 to notify a parent or caretaker, paragraph 99).

Consider claim 16, Rasmussen discloses a monitoring system for monitoring a property, the monitoring system comprising: 
a plurality of speakerphones, each speakerphone located at one of multiple locations of a property (one or more sound beacons 106, Fig. 4 and paragraphs 29 and 31); and 
a speakerphone hub device (hub 104 , paragraph 30) configured to perform operations comprising:

determining, based on analyzing the audio data, that the sound indicates an emergency at the property (the sound beacon 106 may detect a break-in, a fire, a voice command indicating an emergency condition, paragraph 110); 
sending, to a monitoring station, an indication of the emergency (the sound beacon 106 may send a message directly to a cloud service, paragraph 110); 
receiving, from the monitoring station, a two-way voice call (A receiving entity may then trigger a voice call to the emergency service and also establish a connection with the sound beacon 106. When the emergency service responds, the receiving entity may connect the emergency entity with the sound beacon 106 to establish and allow voice communication, paragraph 109).
Rasmussen further discloses that a plurality of sound beacons 106 may be used simultaneously (see paragraph 26) but does not explicitly disclose broadcasting the two-way voice call to the plurality of speakerphones.
In the same field of endeavor, Baum discloses broadcasting the two-way voice call to the plurality of speakerphones (One such technique allows simultaneous activation of the speakerphone of multiple telephones situated throughout a home or office, paragraph 18).
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Baum with 

Consider claim 19, and as applied to claim 16 above, Rasmussen discloses wherein receiving audio data generated by one or more of the plurality of speakerphones comprises receiving, from the one or more of the plurality of speakerphones, the audio data via a digital enhanced cordless telecommunications (DECT) signal. (The sound beacon 106 may include wireless components that provide operability with various wireless standards, such as DECT for two-way voice communication, which may allow for communication with emergency personnel if an emergency need arise, paragraph 53).

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, and further in view of Desjardins (US 20200273321 A1).

Consider claim 3, and as applied to claim 2 above, the combination of Rasmussen and Baum does not expressly disclose comprising determining a location of the emergency at the property by: 
identifying the one or more of the plurality of speakerphones that detected the sound; 
identifying an installation location of each of the identified one or more of the plurality of speakerphones that detected the sound; and 

In the same field of endeavor, Desjardins discloses comprising determining a location of the emergency at the property by: 
identifying the one or more of the plurality of speakerphones that detected the sound (The processor 405 generates the probable location message including a unique identifier of the detector which captured the sound having the greatest amplitude, paragraph 69); 
identifying an installation location of each of the identified one or more of the plurality of speakerphones that detected the sound (Messages exchanged on the 433/915 MHz wireless transceiver 430 are generated by the processor 405 …include the Device ID, and one or several of the following information:.. a floor in which the detected measure received is above the predetermined threshold and a room identifier in which the detected measure received above the predetermined threshold has been received, paragraph 43); and 
determining a location of the emergency at the property based on the installation location of each of the identified one or more of the plurality of speakerphones that detected the sound (As voice from a victim may be captured by the detector 105 and one or several of the interconnected detectors concurrently, the processor 405 of the detector 105 may further synchronize capture of sounds by the sound capture module 540 of the detector 105 and the sound capture modules of the interconnected detectors, so as to pinpoint the proximity of the victim to one of the detector 105 or the 
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Baum with the teachings of Rasmussen in order to pinpoint the location of a victim in a building.

Consider claim 12, and as applied to claim 1 above, the combination of Rasmussen and Baum does not expressly disclose wherein determining that the sound indicates an emergency at the property comprises: 
receiving sensor data generated by one or more sensors at the property, the sensor data comprising one or more of camera image data, motion sensor data, glass break sensor data, or temperature sensor data; and 
determining that the emergency is occurring based on the detected sound and the received sensor data.
In the same field of endeavor, Desjardins discloses wherein determining that the sound indicates an emergency at the property comprises: 
receiving sensor data generated by one or more sensors at the property, the sensor data comprising one or more of camera image data, motion sensor data, glass break sensor data, or temperature sensor data (The processor 405 may instruct the sound capture module 540 to capture sounds in the vicinity of the detector 105 at 
determining that the emergency is occurring based on the detected sound and the received sensor data (The detector 105 assists in locating victims by detecting voice and reporting detected voice to the monitoring station 160, paragraph 53).
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desjardins with the teachings of Rasmussen and Baum in order to communicate with a UL/ULCTM.certified monitoring station.

Consider claim 18, and as applied to claim 16 above, the combination of Rasmussen and Baum does not expressly disclose wherein receiving the audio data generated by one or more of the plurality of speakerphones comprises: 
receiving first audio data at a first volume from a first speakerphone at a first location of the property; and 
receiving second audio data at a second volume from a second speakerphone at second location of the property, the operations comprising: 
comparing a volume of the first audio data to a volume of the second audio data; and 
based on comparing the volume of the first audio data to the volume of the second audio data, determining a location of the emergency at the property.

receiving first audio data at a first volume from a first speakerphone at a first location of the property; and 
receiving second audio data at a second volume from a second speakerphone at second location of the property, the operations comprising: 
comparing a volume of the first audio data to a volume of the second audio data; and 
based on comparing the volume of the first audio data to the volume of the second audio data, determining a location of the emergency at the property (As voice from a victim may be captured by the detector 105 and one or several of the interconnected detectors concurrently, the processor 405 of the detector 105 may further synchronize capture of sounds by the sound capture module 540 of the detector 105 and the sound capture modules of the interconnected detectors, so as to pinpoint the proximity of the victim to one of the detector 105 or the interconnected detectors, based on amplitude of the sounds captured by the detector 105 and the interconnected detectors concurrently, paragraph 66; The analog/digital converter 543 compares an amplitude of a locally captured sound received from the analog microphone 542 to an amplitude of the remotely captured sound received from the interconnected detector, to identify the captured sound with the greatest amplitude, paragraph 68; If the locally captured sound has the greatest amplitude, the aforementioned unique identifier of the detector 105 is included in the probable location message. If the remotely captured sound has the greatest amplitude, the aforementioned unique identifier of the 
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Desjardins with the teachings of Rasmussen and Baum in order to communicate with a UL/ULCTM certified monitoring station.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, further in view of Desjardins, and further in view of Boyden et al  (US 20150071038 A1, hereinafter Boyden).

Consider claim 4, and as applied to claim 3 above, the combination of Rasmussen, Baum, and Desjardins does not expressly disclose wherein determining the location of the emergency at the property based on the identified installation location of each of the one or more of the plurality of speakerphones that detected the sound comprises: 
accessing data indicating an audio detection range of each of the identified one or more of the plurality of speakerphones that detected the sound; 
accessing data indicating a floorplan of the property; and 

In the same field of endeavor, Boyden discloses wherein determining the location of the emergency at the property based on the identified installation location of each of the one or more of the plurality of speakerphones that detected the sound comprises: 
accessing data indicating an audio detection range of each of the identified one or more of the plurality of speakerphones that detected the sound (The sensors 104 may be distributed throughout the building in a manner to provide coverage for detection of gunshots throughout the building. For example, if the sensors include microphones, substantially every location within the building may be within detection range of at least one, paragraph 22); 
accessing data indicating a floorplan of the property (FIG. 2 illustrates a floor plan 200 of a building where the sensors 104 may be deployed. The floor plan 200 includes a plurality of rooms 202, hallways 204, and stairwells 206. A discharge 208 of a firearm is illustrated in one of the hallways 204. Sensors 104a and 104b are depicted in a hallway 204. Only two sensors 104a and 104b are shown for simplicity and clarity of discussion, paragraph 22); and 
based on (i) the installation location of the identified one or more of the plurality of speakerphones that detected the sound, (ii) the audio detection range of each of the identified one or more of the plurality of speakerphones that detected the sound, and (ii) the floorplan of the property, determine a location of the emergency at the property (The 
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Boyden with the teachings of Rasmussen, Baum, and Desjardins in order to detect the discharge of firearms within a building and provide information that could lead to significant reduction of harm to potential victims at the scene.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, and further in view of Singaraju (US 20190152747 A1).

Consider claim 9, and as applied to claim 8 above, the combination of Rasmussen and Baum does not expressly disclose wherein determining that the audio characteristics meet criteria for indicating an emergency at the property comprises determining that a volume of the sound is greater than a threshold volume.
In the same field of endeavor, Singaraju discloses wherein determining that the audio characteristics meet criteria for indicating an emergency at the property comprises determining that a volume of the sound is greater than a threshold volume (one sensing device 110 continuously monitors and provides the sound waves 105 to the controller 120, which detects any instance of those sound waves 105 over a 
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Singaraju with the teachings of Rasmussen and Baum to provide additional information in detecting an emergency situation.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, and further in view of Gwaltney (US 8378808 B1).

Consider claim 13, and as applied to claim 1 above, the combination of Rasmussen and Baum does not expressly disclose wherein sending, to a monitoring station, an indication of the emergency comprises sending, to the monitoring station, data indicating at least one of a type of emergency or a location of the emergency at the property.
In the same field of endeavor Gwaltney discloses wherein sending, to a monitoring station, an indication of the emergency comprises sending, to the monitoring station, data indicating at least one of a type of emergency or a location of the emergency at the property (programmable control logic algorithm provides the unexpected benefit of determining the originating location of a real-time emergency signal and identifying the type of emergency event. If the real-time emergency signal indicates the origination of a unique emergency event in a unique location, the control 
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gwaltney with the teachings of Rasmussen and Baum in order to provide information a type of emergency detected.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, and further in view of Shim et al  (US 20150194034 A1, hereinafter Shim).

Consider claim 14, and as applied to claim 1 above, the combination of Rasmussen and Baum does not expressly disclose wherein determining that the sound indicates an emergency at the property comprises: 
determining that the sound is indicative of falling;
 receiving motion sensor data generated by a motion sensor data at the property, the motion sensor data indicating no movement near the one or more of the multiple locations of the property where the sound was detected; 
based on (i) the sound indicative of falling and (ii) the motion sensor data, determining that an occupant has fallen at the property; and
 based on determining that an occupant of the property has fallen, determining that the sound indicates an emergency at the property.

determining that the sound is indicative of falling;
 receiving motion sensor data generated by a motion sensor data at the property, the motion sensor data indicating no movement near the one or more of the multiple locations of the property where the sound was detected; 
based on (i) the sound indicative of falling and (ii) the motion sensor data, determining that an occupant has fallen at the property; and
 based on determining that an occupant of the property has fallen, determining that the sound indicates an emergency at the property (detecting sharp movements representing a fall, an irregular heart rate of the person, abnormal loud sounds similar to person body hitting the ground and/or abnormal body temperature. When such anomalies are detected, an automated and prerecorded speaker may be configured to repeatedly inquire if the person is in need of medical attention. A response from the person may be received by analyzing images captured by the camera and/or sound captured by a microphone. If there is no movement and/or no vocal response, a notification may be transmitted to another location (e.g., a designated person and/or an emergency operator) indicating that medical assistance is needed, paragraph 13)
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Shim with the teachings of Rasmussen and Baum in order to provide assistance when an individual is not able to activate a help button.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, and further in view of Deng et al (US 20200302951 A1, hereinafter Deng).

Consider clam 15, and as applied to claim 1 above, the combination of Rasmussen and Baum does not expressly disclose wherein determining that the sound indicates an emergency at the property comprises: 
determining that the sound is indicative of an object breaking; 
receiving camera image data generated by a camera at the property, the camera image data indicating an unfamiliar person at the property;
 based on (i) the sound indicative of an object breaking and (ii) the camera image data, determining that a break-in is occurring at the property; and 
based on determining that a break-in is occurring at the property, determining that the sound indicates an emergency at the property.
In the same field of endeavor, Deng discloses wherein determining that the sound indicates an emergency at the property comprises: 
determining that the sound is indicative of an object breaking; 
receiving camera image data generated by a camera at the property, the camera image data indicating an unfamiliar person at the property;
 based on (i) the sound indicative of an object breaking and (ii) the camera image data, determining that a break-in is occurring at the property; and 

Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Deng with the teachings of Rasmussen and Baum in order to provide both sound-based activity recognition and object-based recognition and/or video-based activity recognition to further enhance detection and identification of activity in an environment based on visual and auditory data.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Baum, and further in view of Anand et al  (US 20180061189 A1, hereinafter Anand).


	In the same field of endeavor, Anand discloses a monitoring device comprising an array of microphones, the operations comprising: determining, based on audio data generated by each microphone of the array of microphones, a directionality of the sound; and based on determining the directionality of the sound, determining a location of the emergency at the property   (a monitoring device 100 with an array 112 of microphones 113a-113c having the ability to detect and identify the location of an alarm event within a premises, according to an example. By utilizing the array 112 of microphones 113a-113c, the directionality of a sound originating from an alarm sensing device associated with an alarm event may be determined (paragraphs 7 and 16 and Figs 2A-2B and 3).
Therefore, it would have been able to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Anand with the teachings of Rasmussen and Baum to improve the accuracy of determining the directionality of a sound originating from an alarm.

Conclusion
Gurley (US 20080172232 A1) discloses a voice triggered emergency alert system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642